DETAILED ACTION
Claims 1-6 are pending.  
The previous claim objections are withdrawn following amendment.
The previous claim rejections under 35 U.S.C. § 112(b) are withdrawn following amendment but note that there are new claim rejections.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/2/2022, have been fully considered but are not persuasive.
Applicant argues, with regard to the rejection under 35 U.S.C. § 101, that ‘claim I contains physical steps using physical devices or machines. For example, claim 1 recites the steps of "measuring, using a plurality of sensors of the control system, real-time values of a plurality of physical parameters" and "generating a decision tree for the plurality of pieces of process equipment using a machine learning model based on the plurality of physical parameters and the plurality of process parameters." Therefore, it is respectfully submitted that amended claim 1 is not directed to a mental process’ (page 10) and Applicant emphasizes that the method utilizes a machine learning model.
It is respectfully submitted that measuring using a plurality of generic sensors is considered mere data gathering, see MPEP 2106.05 I A, and that generating a decision tree (abstract information) is something that may be performed by a human or by a human using a pen and paper (mental process).  Mere data gathering using generic sensors fails to integrate the abstract idea of generating an abstract decision tree into a practical application.  Further, generic machine learning is merely considered using generic computer technology, see MPEP 2106.04(a)(2) III C, and as indicated below in the current rejection under 35 U.S.C. § 101, machine learning is well-understood, routine, conventional. 
Applicant argues, with regard to claim 4, ‘that amended claim 4 is directed to a control system that includes physical devices such as one or more servers and a plurality of sensors’ (page 11).
It is respectfully submitted that applying the abstract idea to  a generic control system with generic sensors (generic means for gathering data), wherein each piece of the plurality of pieces of process equipment is operationally connected with other pieces of process equipment from the plurality of pieces of process equipment (generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. process equipment), see MPEP 2106.05(h)) using generic machine learning (generic computer technology, see MPEP 2106.04(a)(2) III C) is not considered significantly more and is not sufficient to integrate the abstract idea into a practical application.  Also note that these features are well-understood, routine, conventional, as detailed below in the current rejection under 35 U.S.C. § 101.
For at least these reasons, the rejection of the claims is maintained.
Claim Objections
The claims are objected to because of the following informalities: 
Claim 1 recites ‘adatabaseof’ which should apparently read ‘a database of’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claims 1 and 4, these claims recite ‘the decision tree model’ for which there is no antecedent basis.  Note that claims previously recite generating a decision tree, not a decision tree model.
The other dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process of determining a condition by evaluating data and generating a decision tree (abstract idea).  Note that some of claim elements are also be interpreted as abstract mathematical processes, e.g. calculating parameters.
Claim 1 recites a computer-implemented method for detecting conditions of a plurality of pieces of process equipment, i.e. a process, which is a statutory category of invention.  The claim recites the following: 
detecting, using one or more servers, a condition of each piece of the plurality of pieces of process equipment based on: (i) the real-time value of the physical parameter and the real-time value of the process parameter of the corresponding piece of process equipment, (ii) a weight matrix of the corresponding piece of process equipment, and (iii) a threshold attribute associated with each the page 2 of 12Filed June 2, 2022Attorney Docket No. 756687 physical parameter or the process parameter for the corresponding piece of process equipment,
wherein the threshold attribute for the physical parameter or the process parameter is determined by: 
identifying a predefined number of nearest values in the real-time values of the physical parameter or the process parameter based on a nearest neighbour analysis on the real-time values; and 
determining the threshold attribute based on a standard deviation and a mean value associated with the predefined number of nearest values, 
wherein the weight matrix for the corresponding piece of process equipment is generated by: 
identifying an occurrence of one or more faults associated with the corresponding piece of process equipment during a predefined duration of time; 
determining a first set of data segments from the plurality of historic values, wherein the first set of data segments includes one or more historic values within a predefined time window before a time instance of fault from the one or more faults in the predefined duration of time, 
generating a decision tree  for the plurality of pieces of process equipment using a machine learning model based on the plurality of physical parameters and the plurality of process parameters related to the first set of data segments and the one or more faults, 
wherein the decision tree model comprises a plurality of nodes, wherein the plurality of nodes comprises a root node and a plurality of leaf nodes, wherein each node of the plurality of nodes represents a respective physical parameter or a page 3 of 12respective process parameter, wherein the plurality of nodes is positioned in a hierarchical pattern, wherein a position of each respective node of the plurality of nodes indicates a strength of the respective node for identifying a respective fault of the one or more faults in the corresponding piece of process equipment; and 
generating the weight matrix comprising a plurality of weights corresponding to the plurality of physical parameters and the plurality of process parameters, each weight indicating a dependency of each fault with each physical parameter or each process parameter, wherein
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is computer-implemented and applied using servers with a machine learning model (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to pieces of process equipment in an industrial plant, by a control system with sensors, wherein each piece of the plurality of pieces of process equipment is operationally connected with other pieces of process equipment from the plurality of pieces of process equipment (generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. process equipment), see MPEP 2106.05(h)), measuring, using a plurality of sensors of the control system, real-time values of a plurality of physical parameters, each respective physical parameter associated with each respective piece of the plurality of pieces of process equipment, receiving, from a plurality of controllers of the control system, real-time values of a plurality of process parameters, each respective process parameter associated with each respective piece of the plurality of pieces of process equipment, wherein the plurality of is configured to regulate the plurality of pieces of process equipment via the plurality of process parameters and receiving a plurality of historic values of the plurality of physical parameters and the plurality of process parameters stored in a data base of the control system, wherein the plurality of historic values is associated with the plurality of pieces of process equipment relating to a type of a corresponding piece of process equipment (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, that the method is computer-implemented and applied using servers with a machine learning model (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to pieces of process equipment in an industrial plant, by a control system, wherein each piece of the plurality of pieces of process equipment is operationally connected with other pieces of process equipment from the plurality of pieces of process equipment (generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. process equipment), see MPEP 2106.05(h)), measuring, using a plurality of sensors of the control system, real-time values of a plurality of physical parameters, each respective physical parameter associated with each respective piece of the plurality of pieces of process equipment, receiving, from a plurality of controllers of the control system, real-time values of a plurality of process parameters, each respective process parameter associated with each respective piece of the plurality of pieces of process equipment, wherein the plurality of is configured to regulate the plurality of pieces of process equipment via the plurality of process parameters and receiving a plurality of historic values of the plurality of physical parameters and the plurality of process parameters stored in a data base of the control system, wherein the plurality of historic values is associated with the plurality of pieces of process equipment relating to a type of a corresponding piece of process equipment (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) is not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. 
Note that process equipment connected with other process equipment from the plurality of process equipment, wherein the control system comprises a plurality of sensors and a plurality of controllers, the sensors for measuring physical parameter of each process equipment from the process equipment and the controllers configured to regulate the plurality of process equipment wherein the control system comprises a database configured to store historic values of parameters of the process equipment, as recited in claim 1, is well understood, routine and conventional, see for example Pingel et al. U.S. Patent Publication No. 20130124465 [0003-0005, 0065, 0071, Figs. 1-3 and 6 ], Dalal U.S. Patent Publication No. 20130145219 [0002-0005, Fig. 1], Lawson et al. U.S. Patent Publication No. 20130211546 [0003-0011, Fig. 1 and 12], Nixon et al. U.S. Patent Publication No. 20140282257 [0002-0011, Fig. 1], Nixon et al. U.S. Patent Publication No. 20140250153 [0002-0011, Figs. 1-5] or Duca et al. U.S. Patent Publication No. 20160337289 [0011, 0033, Figs. 1-2], and machine learning is well understood, routine and conventional, see Lee et al. U.S. Patent Publication No. 20190093187  [0024] or Brauer et al. U.S. Patent Publication No. 20180157933 [0050], and is not considered significantly more.  Thus the claim is not patent eligible.
Claim 2 recites calculating an index value for each fault of the one or more faults associated with the corresponding piece of process equipment based on (i)_the real-time value of the physical parameter or the process parameter associated with the corresponding piece of process equipment, and (ii) the corresponding weight of the physical parameter or the process parameter from the weight matrix (mental/mathematical process); comparing the index value with the threshold attribute of the physical parameter or the process parameter, to determine whether the physical parameter or the process parameter is in an abnormal state, wherein the physical parameter or the process parameter is determined to be in the abnormal state if the index value is greater than the threshold attribute (mental/mathematical process); and detecting the condition of the corresponding piece of process equipment based whether the physical parameter or the process parameter is determined to be in the abnormal state (mental evaluation). Thus this claim recites an abstract idea.
Claim 3 recites generating one or more splits for the plurality of physical parameters and the plurality of process parameters related to the first set of data segments, wherein each of the one or more splits indicates an occurrence of a fault corresponding to the historic values in the first set of data segments (abstract data manipulation); determining a cost value of each of the one or more splits (mentally determining a value); and placing the plurality of physical parameters and the plurality of process parameters in the hierarchical pattern of the decision tree model based on the cost value of the corresponding split, wherein a physical parameter or a process parameter associated with a split with a least cost value is placed as the root node in the decision tree model (mental process of arranging data to form a decision tree performed in the human mind, or by a human using a pen and paper).  Thus this claim recites an abstract idea.
Claim 4 recites control system comprising: one or more servers, i.e. a machine, which is a statutory category of invention.  The claim recites that the control system is configured to perform a process that is similar to that recited in claim 1 and considered to involve an abstract idea (mental/mathematical process) and is rejected under the same rationale as claim 1.  
Note that the generic computer equipment cited (servers) using a machine learning model is not considered to integrate the exception into a practical application or amount to significantly more because it is merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C; see also Kumaran et al. U.S. Patent Publication No. 20180349382 [Figs. 1-2], Gulin et al. U.S. Patent Publication No. 20170091670 [0050-0053, Fig. 2], Kumthekar et al. U.S. Patent Publication No. 20110029509 [0017-0018, Fig. 1] and the references cited above in the rejection of claim 1.  
Claims 5-6 recite similar limitations to claims 2-3, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-3.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119